UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7603


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE LEONARD SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:05-cr-00015-IMK-JSK-1)


Submitted:   February 11, 2010            Decided:   February 26, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Leonard Smith, Appellant Pro Se.     Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George    Smith    seeks      to   appeal     the    district     court’s

order    denying   his   motion    for    reduction       of    sentence    under    18

U.S.C. § 3582      (2006). 1      After    entry    of    the    district     court’s

order, Smith had ten days to file his notice of appeal.                       Fed. R.

App. P. 4(b)(1)(A) (2008) (amended Dec. 1, 2009); 2 see United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding

that § 3582 proceeding is criminal in nature and ten-day appeal

period applies).         With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                       Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The    district    court      entered    its       order   denying      the

motion for reduction of sentence on July 25, 2008.                         The notice

of appeal was filed on August 24, 2009.                  Because Smith failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal.                    We dispense with oral


     1
       We have confined our review to the issue raised in Smith’s
informal brief. See 4th Cir. R. 34(b).
     2
       On December 1, 2009, the ten-day appeal period became
fourteen days.    This change does not affect our analysis or
disposition of this appeal.



                                          2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3